                                    UNITED STATES DISTRICT
                                    COURT EASTERN DISTRICT
                                     OF MISSOURI EASTERN
                                           DIVISION

    MICHAEL FAULK,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )   Case No. 4:18-cv-308
                v.                                   )
                                                     )
    CITY OF ST. LOUIS, et al.,                       )
                                                     )
       Defendants.                                   )
        PLAINTIFF FAULK’S MEMORANDUM IN OPPOSITION TO DEFENDANT
                    CITY OF ST. LOUIS’ MOTION TO DISMISS
        COMES NOW Plaintiff, Michael Faulk, and submits this Memorandum in Opposition

to Defendant City of St. Louis’s Motion to Dismiss and Memorandum in Support (ECF Nos.

84, 85).

                                             INTRODUCTION

        On the night of September 17, 2017, Plaintiff Michael Faulk, a St. Louis Post-Dispatch

reporter, was reporting on protests against police violence in the St. Louis area when he was

surrounded by officers of the St. Louis Metropolitan Police Department (Police Department),

pepper sprayed, assaulted, and arrested. (ECF No. 75, ¶ 1). This incident was not isolated. The

police department of the City of St. Louis had been involved in at least two federal lawsuits

involving similar facts in the three years prior to their violation of Mr. Faulk’s constitutional rights.

(ECF No. 75-1, Temporary Restraining Order in Templeton v. Dotson, No. 4:14-cv-02019, at *3

(E.D. Mo. Dec. 11, 2014); ECF No. 75-6, Memorandum and Order of Preliminary Injunction,

Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017)).

        Those prior lawsuits specifically related to the City police department’s use of excessive

force against citizens peacefully exercising their First Amendment rights and its practice of

                                                    1
arresting people without probable cause. Despite a temporary restraining order and consent decree

in one case, and a preliminary injunction in another, the City’s police department continued to

indiscriminately use chemical agents against peaceful, non-criminal protestors without warning.

(ECF No. 75, ¶¶ 34-37).

       This action was filed after Mr. Faulk was assaulted and unlawfully arrested by the City

police department. Pending before the Court is a Motion to Dismiss filed by the City alleging Mr.

Faulk has failed to sufficiently plead his Monell claims and that it is entitled to dismissal based on

the intracorporate conspiracy doctrine and sovereign immunity (ECF No. 85).

       The Court should deny Defendant’s Motion to Dismiss because Mr. Faulk has pled

sufficient facts, including the facts relating to prior litigation discussed above, to “state a claim

to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Further,

Defendant’s claim of intracorporate conspiracy doctrine fails because the police officers were not

acting within the scope of their employment when they violated his constitutional rights. Pinell

v. City of Gerald, Mo., 2018 U.S. Dist. LEXIS 45957, at *8 (E.D. Mo. Mar. 21, 2018) (the

doctrine is inapplicable when the actions of an employee do not involve routine, collaborative

decisions). Finally, the City waived any claims to sovereign immunity as a result of its

participation in the Public Facilities Protection Corporation (PFPC) self-insurance program. See

State v. Rel. Bd. of Trustees of Cty. Of Kansas Cty. Mem’l Hosp. v. Russell, 843 S.W.2d 353, 360

(Mo. 1992).

                                           STATEMENT OF FACTS

       The Fourth Amended Complaint contains the following factual allegations:

       On the night of September 17, 2017, Plaintiff Michael Faulk, an award-winning journalist

working for the St. Louis Post-Dispatch, was reporting on protests against police violence in the

St. Louis area when he was surrounded by officers of the St. Louis Metropolitan Police
                                                   2
Department, pepper sprayed, assaulted, and arrested. (ECF No. 75, ¶ 1). Mr. Faulk had been

covering the wave of protests following the acquittal of former SLMPD Officer Jason Stockley for

killing Anthony Lamar Smith. (Id. at ¶¶ 1, 121-22, 125-27). Despite showing police officers his

press credentials, Mr. Faulk was surrounded by police, tackled, struck with a baton, and pepper

sprayed in the face from less than two feet away while being held down by police officers. (Id. at

¶¶ 128, 152-157).

       Three years earlier, during the protests after the Michael Brown grand jury decision, the

City Police Department was involved in similar incidents where its officers indiscriminately used

chemical agents against protestors without warning. (ECF No. 75, ¶¶ 29-31). On December 11,

2014 a federal judge in the Eastern District of Missouri issued a temporary restraining order

restraining the Police Department from enforcing any rule, policy, or practice that grants law

enforcement officials the authority or discretion to:

                       1. utilize tear gas, inert smoke, pepper gas, or other chemical
                          agents (collectively, “chemical agents”) for the purpose of
                          dispersing groups of individuals who are engaged in peaceful,
                          non-criminal activity in the City of St. Louis or in the County
                          of St. Louis

                               a. without first issuing clear and unambiguous warnings
                                  that such chemical agents will be utilized;

                               b. without providing the individuals sufficient
                                  opportunity to heed the warnings and exit the area;

                               c. without minimizing the impact of such chemical agents
                                  on individuals who are complying with lawful law
                                  enforcement commands; and

                               d. without ensuring that there is a means of safe egress
                                  from the area that is available to the individuals; and

                       2. utilize chemical agents on individuals engaged in peaceful, non-
                          criminal activity in the City of St. Louis or in the County of St. Louis
                          for the purpose of frightening them or punishing them for exercising
                          their constitutional rights.

                                                 3
ECF No. 75-1, Temporary Restraining Order in Templeton v. Dotson, No. 4:14-cv-02019, at *3

(E.D. Mo. Dec. 11, 2014)).

        The City of St. Louis entered into a subsequent settlement agreement on March 25, 2015—

two-and-a-half years before Mr. Faulk was pepper sprayed, assaulted and arrested—agreeing not

to enforce any rule, policy or practice that grants law enforcement officials the authority or

discretion to:

            1. utilize tear gas, inert smoke, pepper gas, or other chemical agents
               (collectively, “chemical agents”) for the purpose of dispersing groups of
               individuals who are engaged in non-criminal activity:

                       a. without first issuing clear and unambiguous warnings that such
                       chemical agents will be utilized;

                       b. without providing the individuals sufficient opportunity to heed
                       the warnings and exit the area;

                       c. without reasonably attempting to minimize the impact of such
                       chemical agents on individuals who are complying with lawful law
                       enforcement commands; and

                       d. without ensuring that there is a means of safe egress from the
                       area that is available to the individuals and announcing this means
                       of egress to the group of individuals.

                 2. utilize chemical agents on individuals engaged in non-criminal
                 activity for the purpose of frightening them or punishing them for
                 exercising their constitutional rights.

(ECF No. 75-2, ¶ 35; Settlement Agreement in Templeton v. Dotson, No. 4:14-cv-02019

(E.D. Mo. Mar. 25, 2015) at 1-2).

        Less than two months after entering into this Consent Decree, SLMPD began to violate the

Decree by indiscriminately using chemical agents against peaceful, non-criminal protestors

without warning. (ECF No. 75, ¶¶ 34-37).

        This pattern and practice of utilizing chemical agents on individuals engaged in peaceful,

non-criminal activity continued on September 17, 2017, the night Mr. Faulk was pepper sprayed,
                                                 4
assaulted and arrested. (ECF No. 75, ¶ 39). On that evening, four lines of police officers

surrounded residents, protestors, business people and members of the press like Mr. Faulk, forcing

them into a one-block area at Washington Avenue and Tucker Boulevard. (Id. at ¶¶ 57-69). The

officers, wearing full riot gear, began banging batons against their riot shields and the street in

unison. (Id. at ¶ 65).

        The officers refused to allow anyone to leave, cutting off all means of egress including

alleys and sidewalks. (ECF No. 75, ¶¶ 57-64). Defendants Boyher and Karnowski directed the

officers under their command, including Defendant Wismar, to use force against the peacefully

assembled people. (Id. at ¶¶ 77, 80). Video from that day shows that none of the individuals inside

the kettle were acting violently or aggressively. (Id. at ¶ 80). Regardless, police officers

indiscriminately and repeatedly doused with chemical agents without warning, in some cases even

removing goggles worn by individuals in order to spray them directly in the face. (Id. at ¶ 80).

        At a subsequent preliminary injunction hearing resulting from these incidents, a federal

judge in the Eastern District of Missouri granted the preliminary injunction finding, among other

things, that:

            d. Similarly, Plaintiffs have presented sufficient evidence demonstrating that
               they are likely to prevail on their claim that defendant’s custom or policy is
               to permit officers to issue vague dispersal orders to protesters exercising
               their first amendment rights in an arbitrary and retaliatory way and then
               to enforce those dispersal orders without sufficient notice and opportunity
               to comply before being subjected to uses of force or arrest, in violation of
               Plaintiffs’ First and Fourth Amendment rights.

            e. Plaintiffs presented sufficient, credible evidence for purposes of awarding
               preliminary injunctive relief that defendant has a custom or policy, in the
               absence of exigent circumstances, of issuing dispersal orders to citizens
               engaged in expressive activity critical of police which are either too
               remote in time and/or too vaguely worded to provide citizens with
               sufficient notice and a reasonable opportunity to comply, inaudible and/or
               not repeated with sufficient frequency and/or by a sufficient number of
               officers to provide citizens with sufficient notice and a reasonable
               opportunity to comply, contradictory and inconsistent, not uniformly
               enforced, and retaliatory.
                                                  5
             f.   Plaintiffs have also presented sufficient evidence demonstrating that they
                  are likely to prevail on their claim that defendant has a custom or policy
                  of using chemical agents without warning on citizens engaged in
                  expressive activity that is critical of police or who are recording police in
                  retaliation for the exercise of their first amendment rights, in violation of
                  the First, Fourth, and Fourteenth Amendments.

             g. Plaintiffs have presented sufficient, credible testimony and video evidence
                from numerous witnesses that they were maced without warning in the
                absence of exigent circumstances while they were not engaging in violent
                activity and either were not in defiance of police commands (because none
                were given) or were complying with those commands.

             h.    The City’s custom or policy of authorizing the use of hand-held mace
                  against non-violent protesters with no warning or opportunity to comply
                  and in the absence of probable cause or exigent circumstances
                  impermissibly circumvents the protections afforded by the Templeton
                  settlement agreement and vests individual officers with unfettered
                  discretion to exercise that authority in an arbitrary and retaliatory manner
                  in violation of constitutional rights.

             i.   Plaintiffs’ evidence — both video and testimony — shows that officers
                  have exercised their discretion in an arbitrary and retaliatory fashion to
                  punish protesters for voicing criticism of police or recording police
                  conduct. When all of the evidence is considered, plaintiffs have met their
                  burden of showing that they are likely to succeed on their claim that
                  defendant has a custom or policy of deploying hand held pepper spray
                  against citizens engaged in recording police or in expressive activity
                  critical of police in retaliation for the exercise of their first amendment
                  rights, in violation of the First, Fourth, and Fourteenth Amendments.

(ECF 75, ¶ 119; ECF No. 75-6, Memorandum and Order of Preliminary Injunction, Ahmad v.

St. Louis, No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017) (internal quotations omitted)).

         On November 29, 2018, four SLMPD officers were indicted for their actions on September

17, 2017. Emails quoted in the indictment show the officers were informed ahead of time they

would be deployed wearing military-like tactical dress to conceal their identities in order to beat

protestors. This is exactly what occurred to Mr. Faulk, under the direct supervision and control

of Defendants Leyshock, Boyher, Sachs, Jemerson, Karnowski, and Rossomanno. (ECF No. 75,

¶ 96).
                                                    6
                                          LEGAL STANDARD

       The notice pleading standard of Federal Rule of Civil Procedure 8(a)(2) merely requires a

plaintiff to give “a short and plain statement showing that the pleader is entitled to relief.” To meet

this standard and to survive a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citation

omitted). As a result, “threadbare recitals” of a cause of action unsupported by any facts are

insufficient. Iqbal, 556 U.S. at 678; Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007).

       However, the facial plausibility standard simply requires enough factual content to “allow[]

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Cole v. Homier Distrib. Co., 599 F.3d 856, 861 (8th Cir. 2010) (quoting Iqbal, 556 U.S. at 678).

A motion to dismiss should not be granted merely because a complaint does not state with precision

every element of the claim necessary for recovery. Roberts v. Walmart Stores, Inc., 736 F. Supp.

1527, 1528 (E.D. Mo. 1990). Further, in determining whether the facial plausibility standard has

been met, the court must accept all of the plaintiff’s factual allegations as true and draw all

inferences in the plaintiff’s favor. Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696

F.3d 766, 768-69 (8th Cir. 2012).

                                             ARGUMENT

I.     Mr. Faulk has Sufficiently Pled the Monell Claims in Counts I and V.

       In this section, Mr. Faulk makes substantively the same argument as this court previously

accepted on all other parts of Counts I and V. Mr. Faulk requests the Court to rethink its order

dismissing “Plaintiff’s § 1983 Monell claims against Defendant City of St. Louis in Count V based

on failure to train and supervise.” (ECF No. 72).

       Mr. Faulk’s Fourth Amended Complaint alleges that the Defendant City of St. Louis, among
                                                  7
other things, violated his First, Fourth and Fourteenth Amendment rights by interfering with his

ability to gather information and cover a matter of public interest as a member of the media and

by implementing a policy or practice of using excessive force, chemical agents and

unconstitutional seizures against non-violent protestors. The complaint also alleges the City failed

to adequately train, supervise or discipline its police officers regarding the use of chemical agents,

understanding of probable cause, use of force, and recognition of rights of members of the press.

(ECF No. 75, ¶¶ 190-197, 226-231).

        Defendant City’s Motion to Dismiss does not address the underlying allegations

themselves, but rather simply argues that Mr. Faulk has not sufficiently pled facts to support the

inference that the City had a policy or practice related to these constitutional violations. This claim

is patently untrue.

        A plaintiff may establish municipal liability under § 1983 by proving that his or her

constitutional rights were violated by an “action pursuant to official municipal policy” or

misconduct so pervasive among non-policymaking employees of the municipality “as to constitute

a ‘custom or usage’ with the force of law.” Monell v. Department of Soc. Serv., 436 U.S. 658, 691

(1978). A municipality has “custom liability” under Monell when the plaintiff establishes:

            (1) The existence of a continuing, widespread, persistent pattern of unconstitutional
            misconduct by the governmental entity’s employees;

            (2) Deliberate indifference to or tacit authorization of such conduct by the governmental
            entity’s policymaking officials after notice to the officials of that misconduct; and

            (3) The plaintiff[‘s] injury by acts pursuant to the governmental entity’s custom, i.e.,
            [proof] that the custom was the moving force behind the constitutional violation.

Ware v. Jackson Cty., Mo., 150 F.3d 873, 880 (8th Cir. 1998) (quoting Jane Doe A v. Special

School Dist., 901 F.2d 642, 646 (8th Cir.1990)).

        The Eighth Circuit has recognized, however, that prior to discovery a Plaintiff “may not be

privy to the facts necessary to accurately describe or identify” the policies or customs which caused
                                                   8
the deprivation of their constitutional right. Sagehorn v. Indep. Sch. Dist. No. 728, 122 F. Supp.

3d 842, 867 (D. Minn. 2015) (quoting Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003)). Thus, the Court has held a plaintiff is not required to identify the full

scope of an alleged custom or policy to survive a Motion to Dismiss. Id. A plaintiff need only

include “allegations, reference or language from which one could begin to draw an inference that

the conduct complained of resulted from an unconstitutional policy or custom.” Teague v. St.

Charles Cty., 708 F. Supp. 2d 935, 940 (E.D. Mo. 2010) (citing Crumpley–Patterson v. Trinity

Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004)) (emphasis added).

       Further, a municipality is liable under Monell for failure to train its employees when its

failure evidences a deliberate indifference to its residents’ constitutional rights, and the training

deficiencies caused the deprivation of the plaintiff’s constitutional rights. Ulrich v. Pope County,

715 F.3d 1054, 1061 (8th Cir. 2013) (citing Andrews v. Fowler, 98 F.3d 1069, 1076 (8th Cir.

1996)). Similarly, a municipality is liable under Monell for failure to supervise its employees when

its failure evidences a deliberate indifference to or tacit authorization of violations of residents’

rights, and the plaintiff’s constitutional rights are violated as a result. Liebe v. Norton, 157 F.3d

574, 579 (8th Cir. 1998) (citing White v. Holmes, 21 F.3d 277, 280 (8th Cir.1994)).

       While Mr. Faulk will likely have more specific facts after discovery, the facts in the Fourth

Amended Complaint state a plausible claim for relief under Monell. To begin, the complaint

alleges Defendant has a long history of responding with excessive force to protestors who are

invoking their First Amendment rights. Specifically, that at least as early as 2014, the City was

involved in a minimum of three incidents where police indiscriminately used chemical agents

against protestors without warning, without giving individuals an opportunity to comply with any

instructions, without mitigating the impact of the use of chemical agents, and without ensuring a

safe means of egress for people attempting to comply with police instructions. (ECF No. 57-2, ¶¶

                                                 9
29-31; ECF No. 85 ¶ 31; ECF No. 75-1, Temporary Restraining Order in Templeton v. Dotson,

No. 4:14-cv-02019, at *3 (E.D. Mo. Dec. 11, 2014)).

       The above actions by the City led a federal judge in the Eastern District of Missouri to

enter a temporary restraining order—almost three years before the assault on Mr. Faulk—

restraining the City from enforcing any rule, policy, or practice that grants law enforcement

officials the authority or discretion to utilize “chemical agents” “for the purpose of dispersing

groups of individuals who are engaged in peaceful, non-criminal activity.” (ECF No. 75 ¶ 31; ECF

No. 75-1, Temporary Restraining Order in Templeton v. Dotson, No. 4:14-cv-02019, at *3 (E.D.

Mo. Dec. 11, 2014).

       Mr. Faulk’s Fourth Amended Complaint also refers to and includes as an exhibit the

subsequent settlement agreement entered into by the City relating to the use of force on protestors.

(ECF No. 75, ¶ 35; ECF No. 75-6). In that settlement agreement, the City agreed to remedy the

violations outlined in the temporary restraining order. (ECF No. 75, ¶ 35; ECF No. 75-6 Settlement

Agreement in Templeton v. Dotson, No. 4:14-cv-02019, at *1-2 (E.D. Mo. Mar. 25, 2015). The

City agreed to not enforce any rule, policy or practice that grants law enforcement officials the

authority or discretion to use chemical agents for the purpose of dispersing groups of individuals

engaged in non-criminal activities or “for the purpose of frightening them or punishing them for

exercising their constitutional rights.” (ECF No. 75, ¶ 35; ECF No. 75-6 at 1-2).

       Further, the complaint alleges that less than two months after entering into the Consent

Decree, the police department began to violate its terms by indiscriminately using chemical agents

against peaceful, non-criminal protestors without warning. (ECF No. 75, ¶¶ 34-37). This statement

is supported in the complaint by transcript testimony from Ahmad v. St. Louis, No. 4:17- cv02455,

at 69 (E.D. Mo. Oct. 18, 2017). (ECF No. 75-3). This testimony ultimately led the Eastern District

of Missouri to conclude the plaintiffs were likely to prevail on their claim that the City “has a
                                                10
custom or policy of using chemical agents without warning on citizens engaged in expressive

activity that is critical of police or who are recording police in retaliation for the exercise of their

First Amendment rights.” (ECF 75, ¶ 119; ECF No. 75-6, Memorandum and Order of Preliminary

Injunction, Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017). This activity is the

exact same activity that Mr. Faulk alleges happened to him on September 17, 2017 (ECF No. 75,

¶ 39).

         These facts from the temporary restraining order, settlement agreement and preliminary

injunction provide sufficient evidence to comply with pleading requirements. The facts contained

in those parts of the Fourth Amended Complaint show the City has a policy or practice of using

excessive force, chemical agents and unconstitutional seizures against non-violent protestors.

Further, given that the police department continued to violate protestors’ constitutional rights even

after the City was subject to a temporary restraining order and preliminary injunction in two

separate cases, not to mention its voluntary entry into a settlement agreement, it is reasonable for

the Court to infer the City was aware of the need to train, supervise and discipline its officers

regarding these practices. That the police continued to participate in the same unconstitutional

activity despite the court orders and settlement agreement is evidence which one could begin to

draw an inference, the standard required by the 8th Circuit, of both the City’s deliberate indifference

to these constitutional violations and its failure to provide adequate training, supervision and

discipline on these issues.

         Defendant’s failure to discipline officers is further evidenced by public comments made by

the Acting Chief of the SLMPD and the mayor in the days following the arrest of Mr. Faulk. (ECF

No. 75, ¶ 94-95). Thus, the facts alleged in the Fourth Amended Complaint are sufficient to allege

the existence of a continuing, widespread, persistent pattern of unconstitutional misconduct by the

City’s employees. Mr. Faulk therefore pled sufficient facts to state a plausible claim for Monell

                                                  11
liability against the City and the Motion to Dismiss Counts I and V should be denied.

  II.        Because Individual Defendants’ Actions Were Not Conducted in the Scope of
             Their Employment, the Intracorporate Conspiracy Doctrine is Inapplicable.

        In this section, Mr. Faulk makes substantively the same argument as this court previously

accepted on this issue. Mr. Faulk’s claims are not barred by the intracorporate conspiracy

doctrine. To begin, the Eighth Circuit has not determined whether the doctrine is even applicable

to § 1983 claims. Powers v. City of Ferguson, 229 F.Supp.3d 894, 905 (E.D. Mo. 2017).

Defendants offer no authority for the application of the intracorporate conspiracy doctrine to §

1983 conspiracy claims and rely solely on case law raising that defense under § 1985.1

        Further, because the unlawful actions of the City’s police officers were not in the scope of

their employment, Mr. Faulk’s claims of conspiracy in Count IV are not barred by the

intracorporate conspiracy doctrine. The purpose of the intracorporate conspiracy doctrine is to

shield corporations from liability for “routine, collaborative business decisions that are later

alleged to be discriminatory.” Golden v. Moutray, 2018 U.S. Dist. LEXIS 62828, at *11 (E.D. Mo.

April 13, 2018); Newsome v. James, 2000 U.S. Dist. LEXIS 5678, at *15 (N.D. Ill. April 26, 2000).

When the actions of the employee are not in the scope of employment or do not involve routine,

collaborative decisions, the doctrine is inapplicable. Pinell v. City of Gerald, Mo., 2018 U.S. Dist.

LEXIS 45957, at *8 (E.D. Mo. Mar. 21, 2018). As a result, several courts have held that allegations

of police misconduct or excessive force are not protected under the intracorporate conspiracy

doctrine because “conspiracies and cover-ups are not the product of routine police department

decisions-making.” McDorman v. Smith, 2005 U.S. Dist. LEXIS 15964, at *6 (N.D. Ill. August 2,

2005); Howard v. City of Chicago, 2004 U.S. Dist. LEXIS 21537, at *12 (N.D. Ill. Oct. 25, 2004).

Defendant fails to address any of the above case law, and instead relies solely on two inapposite


    1
     Kelly v. Cty. of Omaha, 813 F.3d 1070, 1078 (8th Cir. 2016); L.L. Nelson Enters., Inc. v
    Cty. of St. Louis, Mo., 673 F.3d 799, 812 (8th Cir. 2012)
                                                12
decisions. (ECF No. 85, p. 7). Both cases relied on by Defendants were based primarily on a

finding by the court that there was not sufficient evidence of any conspiracy at all. Kelly v. Cty.

of Omaha, 813 F.3d 1070, 1078 (8th Cir. 2016); L.L. Nelson Enters., Inc. v Cty. of St. Louis, Mo.,

673 F.3d 799, 812 (8th Cir. 2012). Without any evidence of a conspiracy, the application of the

intracorporate conspiracy doctrine becomes irrelevant. Further, even assuming the courts’

discussion of the intracorporate conspiracy doctrine was something more than dicta, both decisions

found the doctrine inapplicable because the defendants were acting within the scope of their

employment. L.L. Nelson Enters., 673 F.3d at 812 (referral of moving companies to property

owners seeking to execute evictions were within the scope of employment); Kelly, 813 F.3d at 14-

15 (penalizing plaintiff for her violations of housing codes was within the scope of employment;

impropriety in the method of executing those duties that were within the scope of employment

alone is insufficient to evade doctrine). Thus, even the case law cited by Defendants is consistent

with the idea that where the defendant is alleged to have participated in a conspiracy that was

a result of actions outside the scope of her employment, the intracorporate conspiracy doctrine is

inapplicable.

      Finally, at least three courts in this Circuit have held that application of the intracorporate

conspiracy doctrine at the Motion to Dismiss stage is improper. Golden v. Moutray, 2018 U.S.

Dist. LEXIS 62828, at *11 (E.D. Mo. April 13, 2018); Powers v. Ferguson, 299 F.Supp.3d 894,

904-05 (E.D. Mo. 2017); Anzaldua v. Northeast Ambulance & Fire Prot. Dist., 2014 U.S. Dist.

LEXIS 14568, at *8 (E.D. Mo. Feb. 5, 2014).

      Here, the police officers’ violation of Mr. Faulk’s First, Fourth and Fourteenth Amendment

rights clearly involves illegal and unconstitutional actions. As such, the officers cannot be

considered to have been acting within the scope of their employment or conducting routine

activities. Thus, the intracorporate conspiracy doctrine does not shield the City from liability.

                                                13
    Further, given the early stage of this litigation, and the lack of discovery on the matter, even if the

    Court were inclined to consider the applicability of this doctrine to the facts here, the court should

    defer such analysis until the summary judgment stage. Thus, the Court should deny Defendant’s

    Motion to Dismiss Count IV.

    III.   Defendant City of St. Louis has Waived Any Claims of Sovereign Immunity by
           Purchasing an Insurance Policy or Self-Insuring.

           This Court previously denied Defendant’s claim that it had not waived sovereign

immunity under as § 537.600, RS Mo 2016. Defendant now raises substantially the same

argument, but cites to a different section of the same statutory scheme—§ 537.610, RS Mo 2016.

Specifically, Defendant alleges that § 537.600 is limited to two exceptions to the doctrine of

sovereign immunity, and doesn’t include the exceptions in § 537.610 where immunity is waived

with purchasing of insurance and/or self-insurance exemptions. Id. However, both the Missouri

Court of Appeals and the Eastern District have rejected Defendant’s newest argument. (ECF No.

85). However, because § 537.610 and § 537.600 were passed as part of the same bill, this Court

must read them as a part of the same scheme to govern sovereign immunity and apply both with

equal force. See State ex rel. Evans v Brown Builders Elec. Co., Inc., 254 S.W.3d 31, 35 (Mo.

banc. 2008); Hovis v. Davis, 14 S.W.3d 593, 596 (Mo. banc. 2000). Thus, the Missouri Court of

Appeals, in interpreting these statutes, has read the two statutes together and held there are four

exceptions to sovereign immunity, including the purchasing of insurance and/or the creation of

self-insurance exception from § 537.610. Bennartz v. City of Columbia, 300 S.W.3d 251, 259

(Mo. Ct. App. 2009).2


2
    Specifically, Bennartz states:
          A municipality has sovereign immunity from actions at common law tort in all but
          four cases: (1) where a plaintiff's injury arises from a public employee's negligent
          operation of a motor vehicle in the course of his employment (section
          537.600.1(1)); (2) where the injury is caused by the dangerous condition of the
          municipality's property (section 537.600.1(2)); (3) where the injury is caused by
                                                     14
       Defendant also argues that the Public Facilities Protection Corporation (PFPC), the city’s

self-insurance, does not fall within the express limits of the establishing Ordinance. (ECF No.

85). But, the Eastern District has already faced a similar sovereign immunity question and, relying

on Bennartz, reached the opposite conclusion. In Perry for Brooks v. City of St. Louis, et al.,

2019 WL 2745726, *10-*11 (E.D. Mo. 2019), the Court held sovereign immunity was waived

by the purchase of insurance that covered the claims being brought. This Court should follow suit

and reject Defendant’s newest and unsupported interpretation of the sovereign immunity statutes

and apply the same analysis that resulted in denial of Defendant’s motion to dismiss, which is

repeated below.

       The Motion to Dismiss should be denied because the City has waived its sovereign

immunity pursuant to Mo. Rev. Stat. § 537.610 by purchasing liability insurance and/or self-

insuring, and has waived immunity by adopting a risk management insurance plan pursuant to

Mo. Rev. Stat. § 537.600, through the actions of the Board of Estimate and Apportionment.

       Municipalities waive sovereign immunity by purchasing liability insurance that covers

the plaintiff’s claim. State v. Rel. Bd. of Trustees of Cty. Of Kansas Cty. Mem’l Hosp. v. Russell,

843 S.W.2d 353, 360 (Mo. 1992). A plaintiff must plead specific facts establishing that the

municipality waived sovereign immunity for his or her claims. Parish v. Novus Equities Co., 231

S.W.3d 236, 242 (Mo. Ct. App. 2007), (citing Hummel v. St. Charles Cty. R–3 Sch. Dist., 114

S.W.3d 282, 284 (Mo. App. 2003)). Here, the Fourth Amended Complaint alleges the City




       the municipality performing a proprietary function as opposed to a governmental
       function (State ex rel. Board of Trustees of the City of North Kansas City Memorial
       Hospital, 843 S.W.2d 353, 358 (Mo. banc 1993)); and (4) to the extent the
       municipality has procured insurance, thereby waiving sovereign immunity up to
       but not beyond the policy limit and only for acts covered by the policy (section
       537.610).
Id.
                                                15
obtains insurance from or is self- insured through the PFPC, a not for profit corporation into

which the City pays funds yearly. (ECF No. 75, ¶¶ 237-38). These statements alone, which must

be accepted as true, are sufficient to state a plausible claim that the City has waived sovereign

immunity. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Further, as the City is well aware, the Articles of Incorporation for the PFPC state the that

purpose of the corporation is “to implement a program which will assure the continuing provision

of municipal and governmental services by various public facilities and functions in the St. Louis

metropolitan area which facilities are placed in jeopardy by escalating costs and exposures to

exceed fiscal abilities.” (Exhibit A, p. 1). This statement indicates the intent behind incorporating

the PFPC was to create an insurance plan or self-insurance plan to cover the costs of judgments

issued against the City of St. Louis.3

       Such an inference is supported by the City’s own documentation. The City website’s

accounting page explicitly states the PFPC is the City’s self-insurance program. (Exhibit C,

https://www.stlouismo.gov/government/departments/comptroller/services/AccountingServices.

cf m). Further, City Counselor Julian Bush stated in a January 31, 2018 letter that the PFPC can

be “properly thought to be self-insurance.” (Exhibit B, p. 3). Finally, and most importantly,

Resolution #88.095 adopted by the City’s Board of Estimate and Appropriation explicitly states

the PFPC program “is designed to protect the City and its related agencies against accidental loss

or losses,” that the PFPC “shall be responsible for the payment of all claims,” and that “...it is the

intent to insure the City against all claims for damages…”. (Emphasis added) (Exhibit D, pp. 2-

3). There is therefore more than sufficient evidence that the City of St. Louis obtains insurance

from or is self-insured through the PFPC, waiving immunity from the claims brought in this suit.



3
  The Letter from Julian Bush responds to questions by Alderwoman Megan E. Green regarding
the role of the PFPC in paying settlements involving police misconduct (Exhibit B, p. 1).
                                                  16
Thus, the Motion to Dismiss Counts VII, VIII, IX and X on the grounds of sovereign immunity

should be denied.

                                       CONCLUSION

       For the above stated reasons, Mr. Faulk asks that the Court deny Defendants’ Motion to

Dismiss.

    Dated: September 26, 2019                  Respectfully submitted,

                                               By: _ /s/David Nelson
                                               David C. Nelson (MBE #46540MO)
                                               Nelson and Nelson
                                               420 N. High St.
                                               Belleville, IL 62220
                                               618-277-4000
                                               314-925-1307 (fax)
                                               dnelson@nelsonlawpc.com

                                               and

                                               ArchCity Defenders, Inc.


                                              By:/s/ Maureen Hanlon
                                               Blake A. Strode (MBE #68422MO)
                                               Michael John Voss (MBE #61742MO)
                                               Jacqueline Kutnik-Bauder (MBE #45014MO)
                                               Frances C. Lucas (MBE #71314MO)
                                               John M. Waldron (MBE #70401MO)
                                               Maureen Hanlon (MBE #70990MO)
                                               440 North 4th Street, Ste. 290
                                               St. Louis, MO 63102
                                               855-724-2489 ext. 1021
                                               314-925-1307 (fax)
                                               bstrode@archcitydefenders.org
                                               mjvoss@archcitydefenders.org
                                               jkutnikbauder@archcitydefenders.org
                                               jwaldron@archcitydefenders.org
                                               mhanlon@archcitydefenders.org
                                               clucas@archcitydefenders.org
                                               Attorneys for Plaintiff



                                              17
